Citation Nr: 0725144	
Decision Date: 08/13/07    Archive Date: 08/20/07

DOCKET NO.  05-38 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to Dependents' Educational Assistance benefits 
under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and veteran.


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1969.  The appellant is the veteran's son.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2005 decision of a Department of Veterans Affairs 
(VA) Regional Office (RO).  A Board hearing was held in July 
2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

By way of history, the evidence of record reflects that an 
August 2000 rating determination granted entitlement to 
service connection for the following disabilities:  post-
traumatic stress disorder (PTSD), assigning a 30 percent 
disability rating, effective March 20, 2000; bilateral 
tinnitus disability, assigning a 10 percent disability 
rating, effective March 20, 2000; and, bilateral hearing loss 
disability, assigning a noncompensable disability rating, 
effective March 20, 2000.  The RO denied entitlement to 
service connection for upper back injury and neck injury.  
The Board notes that VA outpatient treatment records on file 
reflect that the veteran stopped working in or about July 
2000 due to his upper back and neck disabilities.  In 
February 2001, the veteran perfected an appeal with regard to 
the denial of service connection for upper back and neck 
injuries.  

On November 28, 2001, the veteran filed a VA Form 21-8940, 
Application for Increased Compensation Based on 
Unemployability, in which he claimed that he became too 
disabled to work on July 15, 2000, as a result of his PTSD.  
In a December 2001 rating determination, the RO assigned a 
temporary 100 percent disability rating to PTSD from July 1, 
2001, to September 30, 2001, and assigned a 50 percent 
disability rating, effective October 1, 2001.  The RO denied 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).  
Notice of such rating determination was issued to the veteran 
on January 12, 2001.  The veteran did not file a notice of 
disagreement; thus, the December 2001 rating determination is 
final.  38 U.S.C.A. § 7105 (West 2002).

On July 19, 2002, the veteran filed an informal claim for, in 
pertinent part, an increased disability rating for PTSD.  A 
November 1, 2002, VA outpatient treatment records reflects 
that the veteran continues with moderate severe PTSD, and has 
been unemployed for two years due to the severity of his PTSD 
symptoms.  On December 20, 2002, the veteran filed another 
informal claim for an increased disability rating for PTSD, 
claiming that he was unable to work due to his PTSD, and on 
that same date he also filed a VA Form 21-8940, Application 
for Increased Compensation Based on Unemployability, claiming 
that he became too disabled to work on July 15, 2000, due to 
his PTSD.

A June 2003 rating determination, in pertinent part, assigned 
a 70 percent disability rating to PTSD, effective January 2, 
2003; granted entitlement to service connection for diabetes 
mellitus, assigning a 10 percent disability rating, effective 
October 1, 2002; granted entitlement to a TDIU, effective 
January 2, 2003; and granted basic eligibility for 
Dependents' Education Assistance under Chapter 35, effective 
January 2, 2003.  With regard to the grant of entitlement to 
a TDIU, the RO explained the following:  

Entitlement to individual unemployability 
is granted from January 2, 2003, the date 
of claim, because, based on physician's 
comments at recent VA psychological 
testing, the claimant is unable to secure 
or follow a substantially gainful 
occupation as a result of service-
connected disabilities.  (emphasis 
added.)

With regard to the grant of basic eligibility for Dependents' 
Education Assistance under Chapter 35, the RO explained the 
following:

We have granted basic eligibility to 
Dependents' Education Assistance because 
the evidence shows your service connected 
conditions have been totally disabling 
and permanent in nature from January 2, 
2003, the date that we received your 
claim. (emphasis added.)

It is unclear from the claims file what document was viewed 
as a claim receive on January 2, 2003.  As detailed 
hereinabove, it appears that a claim for an increased 
disability rating for PTSD was date-stamped as received on 
July 19, 2002, and another claim for an increased disability 
rating for PTSD, and for a TDIU, was date-stamped as received 
on December 20, 2002.  

On June 6, 2003, the veteran was issued notice of the June 
2003 rating determination.  The veteran did not file a notice 
of disagreement with regard to any portion of the rating 
decision, to include any effective dates assigned; thus, the 
rating determination is final.  38 U.S.C.A. § 7105.

In a September 2003 rating determination, the RO granted 
entitlement to service connection for neck and upper back 
injury, assigning a 60 percent disability rating, effective 
March 20, 2000; assigning a temporary 100 percent disability 
rating effective September 14, 2000; and, assigning a 60 
percent disability rating, effective November 1, 2000.  Thus, 
per such rating determination, the veteran's combined rating 
evaluation was 80 percent, effective March 20, 2000; 100 
percent, effective September 14, 2000; 80 percent, effective 
November 1, 2000; 100 percent, effective July 1, 2001; 80 
percent, effective October 1, 2001; and, 90 percent, 
effective January 2, 2003.

In or about April 2005, the appellant filed a claim for 
Dependents' Educational Assistance benefits under Chapter 35.  
In June 2005, such claim was denied as the appellant was 
deemed ineligible for benefits under Chapter 35, as he turned 
the age of 26 on January 1, 2003, and the effective date 
assigned to the veteran's TDIU was January 2, 2003.  The 
appellant perfected an appeal with regard to the denial of 
benefits.

In July 2007, both the appellant and veteran testified at a 
hearing before the Board with regard to appellant's 
entitlement to Dependents' Educational Assistance benefits 
under Chapter 35, Title 38, United States Code.  The Board 
believes that the veteran's testimony constitutes implicit 
claims of clear and unmistakable error (CUE) in prior RO 
rating determinations, to include the December 2001 rating 
determination which denied entitlement to a TDIU, and the 
effective date assigned to the grant of entitlement to a TDIU 
in the June 2003 rating determination.  Specifically, the 
veteran offered testimony implying that the RO had erred in 
failing to assign an earlier effective date to the grant of a 
TDIU.  See July 2007 Transcript.  Thus, such claims of CUE in 
the December 2001 and June 2003 rating determinations are 
referred to the RO for initial adjudication.  

The issue of entitlement to Dependents' Educational 
Assistance benefits under Chapter 35, Title 38, United States 
Code, may be impacted should there be a finding of CUE in a 
prior rating determination; thus, such matters are 
inextricably intertwined.  Therefore, the Board is deferring 
action on the issue of entitlement to Dependents' Educational 
Assistance benefits under Chapter 35, Title 38, United States 
Code.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate action 
to fully develop and adjudicate the 
veteran's newly raised claims of clear 
and unmistakable error in the December 
2001 rating determination with regard to 
the denial of entitlement to a TDIU, and 
clear and unmistakable error in the June 
2003 rating determination with regard to 
the effective date assigned to the grant 
of a TDIU.  The veteran should be 
notified of the RO determination on the 
CUE claims and the need to file a timely 
notice of disagreement if he wishes to 
initiate an appeal from that 
determination.

2.  The RO should then review the 
expanded record and readjudicate 
appellant's claim of entitlement to 
Dependents' Educational Assistance 
benefits under Chapter 35, Title 38, 
United States Code.  If this issue 
remains denied, the RO should issue an 
appropriate supplemental statement of the 
case, and give the appellant and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board for further review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



